Citation Nr: 0831396	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  98-11 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for hypertension due to 
an undiagnosed illness, recharacterized as hypertension.

2. Entitlement to service connection for leg cramps due to an 
undiagnosed illness.

3. Entitlement to service connection for joint pain of 
shoulders and arms and generalized body pain and weakness due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
February 1972 and October 1990 to April 1991.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied service connection for hypertension, 
leg cramps, and joint pain of shoulders and arms and 
generalized body pain and weakness all due to undiagnosed 
illnesses.  The matter was subsequently transferred to the VA 
RO in Cleveland, Ohio.  

The veteran has been diagnosed with hypertension on multiple 
occasions, so this issue has been recharacterized 
appropriately. 

In May 2006, the Board remanded the issues on appeal for 
further development.

The veteran also appealed a denial of service connection for 
headaches.  The RO granted service connection for this 
condition in an October 2006 rating decision, so the issue is 
no longer before the Board.

The issues regarding service connection for leg cramps and 
joint pain of shoulders and arms and generalized body pain 
and weakness are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has been repeatedly diagnosed with hypertension, 
which has been linked to his military service.
 

CONCLUSION OF LAW

The criteria for service connection for hypertension have 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Given the favorable outcomes noted below, no conceivable 
prejudice to the veteran could result from this adjudication 
regardless of whether VA has met its obligations regarding 
notice and assistance.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  

Analysis

The veteran states that he has been diagnosed with 
hypertension, and the condition began in service.  In an 
August 2008 informal hearing presentation, the veteran's 
representative relies on a July 2006 VA examination, noting 
that the VA examiner stated the veteran was diagnosed with 
hypertension in 1990 when the veteran was in service.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In February 1993, the veteran was examined at an emergency 
room by a private doctor after experiencing chest pains, and 
the veteran reported that his chest pain was periodic.  In 
March 1993, a treadmill stress exercise test noted that the 
veteran had a hypertensive blood pressure response to 
exercise.  

In December 1993, VA emergency nurse's progress notes 
indicated that the veteran had hypertension, and he was 
currently out of blood pressure medication.  

In April 1994, a VA doctor indicated that the veteran 
suffered from hypertension in a report of the veteran's past 
medical history.  

In October 1996 the veteran underwent a VA examination for 
multiple issues, including hypertension.  The VA doctor noted 
that the veteran had a history of hypertension diagnosed in 
1990, and he diagnosed the veteran with hypertension with 
mild cardiomegaly and heart disease after a physical 
examination.  

More recent medical records also reference the veteran 
suffering from hypertension.  A March 2002 progress note 
indicated that the veteran was suffering from hypertension.  
In June 2006 the claimant was noted to have elevated blood 
pressure in the 200's and began to have shakes.  In September 
2006, the veteran was again noted to have a history of 
hypertension.  

The claimant underwent a VA examination for hypertension in 
July 2006.  The VA doctor reviewed the veteran's claim folder 
and noted that the veteran had been diagnosed as having 
hypertension in 1990.  He indicated the veteran was started 
on treatment in 1991 and has been on treatment since that 
period of time.  The doctor wrote that the veteran brought in 
records of blood pressure readings of 150/98, 160/98. 138/70, 
172/100, 182/98, and 150/80, which the doctor attached to his 
VA examination report.  He stated that the veteran had no 
evidence of hypertension until 1990 when the veteran was in 
the reserves.  The doctor concluded that the veteran's 
hypertension was related to military service based on the 
fact that the veteran was in the reserves when he developed 
high blood pressure.  

Accordingly, service connection is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. At 57-58.  


ORDER

Entitlement to service connection for hypertension is 
granted.  


REMAND

In May 2006, the Board remanded the issues of service 
connection for leg cramps due to undiagnosed illness and 
joint pain of shoulders and arms and generalized body pain 
and weakness due to an undiagnosed illness, ordering an 
appropriate examination to determine the nature and etiology 
of the veteran's somatoform disorder.  

An examination was provided in July 2006, but the physician 
did not address the veteran's somatoform disorder other than 
noting the veteran had no somatic preoccupation at the time 
of the examination.  A large portion of the examination 
addressed the veteran's depressive symptoms, ignoring the 
veteran's earlier complaints of generalized pain.  The Board 
remand specifically noted that the examination should attempt 
to determine the nature and etiology of the veteran's 
somatoform pain disorder and provide an opinion as to whether 
the veteran's somatoform pain disorder is at least as likely 
as not related to his military service.  

The Board is obligated by law to ensure that the RO complies 
with its directives. Compliance by the Board or the RO is 
neither optional nor discretionary. Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and a 
further remand of the case will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

In order to provide the veteran with every benefit to which 
he is entitled, another VA examination should be provided 
that includes a determination of the nature and etiology of 
the veteran's somatoform pain disorder and provides an 
opinion as to whether the veteran's somatoform pain disorder 
is at least as likely as not related to his military service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for an appropriate 
examination to determine the nature and 
etiology of his somatoform pain disorder.  
The veteran's complete claims folder must 
be made available to the examiner.  The 
examiner should provide an opinion as to 
whether the veteran's somatoform pain 
disorder is at least as likely as not 
related to his military service (that is, 
a probability of 50 percent or better).  
The rationale for any opinion expressed 
should be included in the report.

2. If any of the benefits sought on appeal 
remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


